Anonymous.A client has no tro? his° attorney in the due and orderly conduct of a suit. An attorney may waive a default in certain cases, contrary to the instructions of his client.On a motion to set aside a default for not pleading where a sufficient excuse was offered entitling the party to be let in *109on payment of costs, and where the attorney who had obtained the default declined opening it, on the ground that his client had instructed him not to waive the default, the court observed that such instructions were no excuse to an attorney. The client has no right to control him in the due and orderly conduct of the suit; that if the case was of such a nature as that there could be no doubt in the mind of the attorney, that according to the settled rules of practice the default would be opened by the court on the usual terms, it was his duty, when applied to for that purpose, to open the default, any directions of his client to the contrary notwithstanding, and not compel the party to apply to the court for relief,